IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-31287


      JOSEPH CURLEY BABINEAUX, Etc., Et Al.,

                                           Plaintiffs,

      JOSEPH CURLEY BABINEAUX, Individually
      & on behalf of Bradley Babineaux on
      behalf of Brandon Babineaux on behalf
      of Billy Babineaux on behalf of David
      Babineaux,

                                           Plaintiff-Appellant,

                                v.

      M & W TANK CONSTRUCTION CO, INC.; ET AL.,

                                           Defendants,

      M & W TANK CONSTRUCTION CO., INC.,

                                         Defendant-Appellee.
                  _______________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (98-CV-1209)
                  _______________________________

                         November 2, 1999

Before GARWOOD, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Appellant Joseph Curley Babineaux (“Babineaux”) appeals from

the determination of the district court denying remand and

granting summary judgment to appellee M&W Tank Construction, Inc.


  *
     Pursuant to 5th Cir. Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th
Cir. Rule 47.5.4.
(“M&W”) for the reason that Babineaux had failed to raise a

genuine issue of material fact sufficient to establish the

intentional tort exception to the Louisiana Worker’s Compensation

Act, La. R.S. 23:1032.   For the reasons stated by the district

court in its memorandum ruling of September 10, 1998, we agree

that Babineaux cannot recover against M&W.   See also Reeves v.

Structural Preservation Sys., 731 So. 2d 208, 212 (La. 1999).

Denial of remand and granting summary judgment were therefore

proper.

     Appellee M-I Drilling Fluids, LLC. (“M-I”) intervened to

argue that Babineaux is covered by the Longshore and Harbor

Workers’ Compensation Act, and that it provides his exclusive

remedy against his employer.   We observe, however, that the

district court neither considered nor issued a judgment in these

matters.   Inasmuch as we consider this case under a Federal Rule

of Civil Procedure 54(b) certification of a final order for

immediate appeal, we have no jurisdiction to consider M-I’s

claims because, obviously, the district court certified no final

judgment with respect to these issues.

     AFFIRMED




                                 2